ORDER GRANTING MOTION TO STAY

The respondent, by counsel, has requested a stay of this Court’s October 29, 2002 order of suspension, pending final resolution of this disciplinary action. Pursuant to that order, the respondent is to be suspended from the practice of law for a period of thirty (30) days, effective December 7, 2002. Matter of Wilkins, 777 N.E.2d 714 (Ind.2002). On November 19, 2002, contemporaneously with his motion for stay, the respondent filed a petition for rehearing of this Court’s October 29, 2002 decision.
This Court now finds that the respondent’s request to stay should be granted.
IT IS, THEREFORE, ORDERED that respondent Michael A. Wilkins’ motion to stay imposition of his suspension from the practice of law in this state is granted. It is further ordered that the respondent’s duties pursuant to Ind.Admission and Discipline Rule 23(26)(b) and (c), governing undertaking new legal matters, maintaining a presence in an office where the practice of law is conducted, and filing an affidavit required upon notice of suspension, are also hereby stayed. This stay shall remain in effect until such time as the petition for rehearing in this matter is disposed.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all entities as provided in Admis.Disc.R. 23(3)(d), governing suspension.
SHEPARD, C.J., and DICKSON, SULLIVAN, and BOEHM, JJ., concur.
RUCKER, J., was not present during conference discussion of the motion to stay.